Citation Nr: 1447682	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-39 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, diagnosed as plantar fasciitis and left calcaneal spur, to include as secondary to the service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran also perfected an appeal of the issue of entitlement to an initial compensable disability rating for left wrist strain.  See May 2006 substantive appeal.  In an April 2009 written statement, the Veteran's representative stated that a grant of a 10 percent disability rating for the left wrist would satisfy the Veteran's appeal.  In an April 2009 rating decision, the RO granted a 10 percent disability rating for the Veteran's left wrist strain, effective December 4, 2004.  As this decision represents a full grant of the benefit sought, the issue of entitlement to an increased initial disability rating for left wrist strain is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In the November 2008 rating decision, the RO also denied claims of entitlement to a disability rating in excess of 10 percent for medial collateral ligament strain with arthritis of the left knee, and entitlement to a disability rating in excess of 10 percent for left knee instability.  In her April 2009 notice of disagreement, the Veteran expressed disagreement only with the denial of service connection for her feet.  Accordingly, the Veteran did not perfect an appeal of the issues of entitlement to increased disability ratings for her left knee.  Thus, those issues are not currently before the Board.

The Veteran's claim of service connection for plantar fasciitis has been developed and adjudicated as limited to that diagnosis.  As the Veteran seeks service connection for a foot disability, however diagnosed, and in light of another foot diagnosis included in the Veteran's VA treatment records, the matter is being addressed as a single issue, characterized as stated on the title page, to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The issues of entitlement to service connection for left ulnar neuropathy, to include as secondary to the service-connected left wrist disability, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See, e.g., October 2012 VA examination report (Veteran reported she is unable to be hired due to her service-connected left knee disability); June 2010 VA Orthopedic follow up note (noted chronic left wrist pain with clinical findings of ulnar neuropathy).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends her service-connected left knee disability caused or aggravated her bilateral foot disability, to include pain causing her to walk with an altered gait.  See, e.g., April 2009 notice of disagreement.

The Veteran's VA treatment records indicate she has received private treatment from a primary care physician, orthopedist, and physical therapist.  See, e.g., August 2010 VA eye consultation (referred by primary care physician from outside facility); December 2009 VA Physical Medicine Rehab. Note (notes document from Momentum Physical Therapy & Sports Rehab was scanned); September 2009 VA NCFC Physician note (Veteran was given authorization to be seen by an orthopedist outside VA).  On remand, the AOJ should make appropriate efforts to obtain the Veteran's pertinent private treatment records.

The Veteran was afforded a VA examination in October 2008.  The VA examiner noted the Veteran presented with a surgical shoe and wearing buddy taping for the third and fourth toes of the left foot related to a fracture of the fourth toe in August 2008.  The VA examiner also noted the Veteran did not have prosthetics or shoe modifications.  Upon examination, the Veteran's gait was normal for the left lower extremity at the level of the left knee, foot and toe.  The VA examiner opined that the Veteran's plantar fasciitis did not have a correlation to her military service or her left knee injury history, but did not provide a rationale to support that opinion.  

In February 2014, a different VA examiner provided an addendum opinion that it is less likely than not that the Veteran's bilateral plantar fasciitis is proximately due to or the result of her service-connected left knee disability.  The examiner's rationale included references to the Veteran's VA treatment records in 2008 and 2009, but did not reference any of the Veteran's more current treatment for her bilateral foot disability, to include an August 2010 surgery for the plantar fasciitis of the left foot.  The February 2014 VA examiner also did not comment upon the notations in the Veteran's treatment notes of shoe inserts, or objective reports of an altered gait.  See, e.g., August 2013 VA Physical Therapy note (ambulates with minimal limping gait pattern); July 2008 VA Podiatry consult (prosthetic request for right heel lift, bilateral first step insoles); May 2007 VA Orthopedics note (ambulates with antalgia or a limp); August 2006 VA examination report (gait abnormal, limping to the left leg).  Further, neither VA examiner commented upon the Veteran's diagnosis of a calcaneal spur on her left foot, or provided an opinion on whether the Veteran's service-connected disabilities, to include the left knee, aggravate her bilateral foot disability.  On remand, the Veteran should be afforded a new VA examination to determine the nature and etiology of her bilateral foot disability.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding private treatment records pertinent to the Veteran's claim, to include from a primary care physician, orthopedist, and physical therapist, including Momentum Physical Therapy & Sports Rehab.  The Veteran's assistance should be requested as needed.  Any outstanding VA treatment records should be obtained.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and her representative of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the AOJ should afford the Veteran a new VA examination with an appropriate examiner to determine the nature and etiology of her bilateral foot disability.  The evidentiary record, including a copy of this remand, and any pertinent Virtual VA records must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After the record review, a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify all foot disabilities that are currently manifested, or that have been manifested at any time since July 2008.  

The examiner should address the diagnoses in the Veteran's VA treatment records of bilateral plantar fasciitis and a calcaneal spur of the left foot.

b) For each diagnosed foot disability, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

c) For each diagnosed foot disability, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was caused by one or more of the Veteran's service-connected disabilities (to include the left knee disability).

The examiner should specifically address the Veteran's contention that her service-connected left knee disability and the associated pain and altered gait have caused her bilateral foot disability.  See, e.g., April 2009 notice of disagreement.  

The examiner should also specifically address the January 2014 VA podiatry note in which the podiatrist states the reoccurrence of the plantar fasciitis of the left foot "may be secondary to [the Veteran's] chronic knee pain and compensation gait causing plantar[ ]fasciitis," and (s)he should address the notations in the Veteran's treatment records of an altered gait.  See, e.g., August 2013 VA Physical Therapy note (ambulates with minimal limping gait pattern); May 2007 VA Orthopedics note (ambulates with antalgia or a limp); August 2006 VA examination report (gait abnormal, limping to the left leg). 

d) For each diagnosed foot disability, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability is aggravated by one or more of the Veteran's service-connected disabilities (to include the left knee disability).

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should ensure the VA examination report complies with the Board's remand instructions.  The AOJ should undertake any further development it deems necessary.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



